Case 8:18-cv-00901-|\/|SS-AAS Document 65 Filed 04/12/19 Page 1 of 3 Page|D 537

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

DONALD ANDERSON, Case No.: 8:18-cv-00901-MSS-AAS
Plaintiff`,
vs.

THADDEUS MICHAEL BULLARD
SR. a/k/a TITUS O’NEIL; and WORLD
WRESTLING ENTERTAINMENT, INC.,

Defendants.
/

 

AFFIDAVIT OF MARIO TORRES IN SUPPORT OF DEFENDANT/COUNTERCLAIM-
PLAINTIFF’S RESPONSE TO PLAINTIFF/COUNTERCLAIM-DEFENDANT’S
MOTION FOR SUMMARY JUDGMENT PURSUANT 'l`O FED.R.LCIV.P. 56(d)

STATE OF FLORIDA
COUNTY OF HILLSBOROUGH
BEFORE ME, the undersigned Notary, GREGORY MESCALL, on this 12th day of April, 2019,
personally appeared MARIO TORRES, known to me to be a credible person and of lawful age,
who being by me first duly swom, on his oath, deposes and says:

l. That I, MARIO TORRES, am an adult resident of Lutz, Florida.

2. That I have personally reviewed Defendant/Counterclaim-Plaintiff’s Response to
Plaintiff/Counterclaim-Defendant’s Motion for Summary Judgment Pursuant to Fed.R.Civ.P.
56(D).

3. That the facts as stated in the Response accurately reflect the position of
Defendant, THADDEUS MICHAEL BULLARD, SR., a/k/a TITUS O’NEIL (hereinafter
“BULLARD”).

4. That at present, Defendant, BULLARD, is unable to present the facts necessary to
justify his opposition to Plaintiff`s Motion for Summary J'udgment and Memorandum of Law
filed by Plaintiff (Document 58) against the Counter-Claims raised by BULLARD in his
Answer, Affirmative Defenses, Reservation of Rights to Join/File Third-Party Complaint and
Counter-Claim to Plaintiff"s Amended Complaint (Document 28) filed on June 19, 2018.

5. That BULLARD specifically wishes to conduct the following discovery and

expects to find the following information in order to adequately respond to the instant motion:

Aflidavit in Suppor\ of Rcsponse to Molion for Summary ludgmen\ Pnrsuaxu to Fed.R,Civ.l’. 56(D) l
Andcrson v. Bullard, et. al,, Case No.: 8118-0v-0090|-MSS-AAS
l~`irm: torres|benet, p.a.; Any: Mario li. 'l`orrcs. F.sq.

Case 8:18-cv-00901-|\/|SS-AAS Document 65 Filed 04/12/19 Page 2 of 3 Page|D 538

a. Depose Plaintiff`, DONALD ANDERSON, to learn about the extent of the
injury alleged, all facts leading up to the alleged incident, to inquire about other productions that
he has been a part of that involve the assault and battery of an unsuspecting individual and the
specific ways in which Plaintiff conspired with other employees, contractors and/or agents of
URANUS/GORILLA FLICKS to assault and batter BULLARD.

b. Depose WWE Superstar, PAIGE, a/ka, SARAYA-JADE BEVIS, to learn
about her involvement in the alleged incident and to what extent she was directed by
URANUS/GORILLA FLICKS, and employees, contractors and/or agents of
URANUS/GORILLA FLICKS, to assault and batter BULLARD.

c. Depose BRIAN TERWILLIGER, Vice President of Digital Development
for WORLD WRESTLING ENTERTAINMENT, INC. (hereinafter “WWE”) to learn about the
nature of the agreement by and between WWE and URANUS/GORILLA FLICKS for the
planning, production and shooting of the show “SWERVED” and its relation to the conspiracy
among employees, contractors and/or agents of URANUS/GORILLA FLICKS to assault and
batter BULLARD and to inquire about the business practices of URANUS/GORILLA FLICKS
and whether or not they routinely film individuals being assaulted and battered without their
consent.

d. Depose BEN PLUIMER, Director for URANUS/GORILLA FLICKS, to
learn details about the planning, production and shooting of the show “SWERVED” and its
relation to the conspiracy among employees, contractors and/or agents of URANUS/GORILLA
FLICKS to assault and batter BULLARD.

e. Depose JEFF TREMAIN, Executive Producer of URANUS/GORILLA
FLICKS, to learn details about the planning, production and shooting of the show “SWERVED”
and its relation to the conspiracy among employees, contractors and/or agents of
URANUS/GORILLA FLICKS to assault and batter BULLARD.

f. Depose BARRY SMOLLER, Producer of URANUS/GORILLA FLICKS,
to learn details about the planning, production and shooting of the show “SWERVED” and its
relation to the conspiracy among employees, contractors and/or agents of URANUS/GORILLA
FLICKS to assault and batter BULLARD.

g. 'I`o request documentation from URANUS/GORILLA FLICKS relating to
that certain agreement by and between URANUS/GORILLA FLICKS and WWE for the
planning, production and shooting of the show “SWERVED”.

Affidavit in Suppon of Response to Motion for Suxnxnary .ludgrnent Pu.rsuant 10 ch,R.Civ.P. 56(D) 2
Andcrson v. Bullard, ct. al., Cs,sc No.: 8:18-cv-0090|-MSS-AAS
Firm: torrcs|benct, p.a.; Any: Mario E. Ton'cs, Esq.

Case 8:18-cv-OOQOl-I\/|SS-AAS Document 65 Filed 04/12/19 Page 3 of 3 Page|D 539

h. To request documentation or other evidence from URANUS/GORILLA
FLICKS which would show Which WWE Superstars volunteered or contracted to be a part of the
show “SWERVED”.

i. To request documentation or subpoena evidence from physicians for
Plaintiff that detail the extent and nature of the injuries allegedly sustained by Plaintiff`.

j. To subpoena documents or other evidence which come to light during
depositions or other discovery of plaintiff and other employees, contractors and/or agents of
URANUS/GORILLA FLICKS who conspired to assault and batter BULLARD.

serve requests for admission on Plaintiff regarding the facts alleged.

 
 
   

nature of a_/Yz`ant]
///¢1/& £. /"Z€/ES’

Mario Torres [printed name ]

5308 Van kae Road
[address of affiant line 1]

Lutz. FL 33558
[address of a]j"iant, line 2]

Subscribed and sworn to before me, this 12“‘ day of April, 2019.

NOTARY SEAL:

 

 

MA/% \ "!4¢“.__ aneeoRYJMEscA\_Li

[SM nat MO/N°tary] y ',-'z MYcoMMlss\oN#eeosme
` ~` ExPiRi!mwrbert$.zczo

     
   

Greg)rv Mescall
[typed name ofNotary] ComM,»S;'\an -,d; §§0§¢746

 

 

 

 

NOTARY PUBLIC STATE OF FLORIDA

My commission expires: December 13, 2020.

[THIS SECTION lNTEl`lTIONALLY LEFT BLANK]

A!fidavit m Suppon of Response to Motion for Summaxy Judgment Pursunn\ to Fed. R Civ. P. 56(D) 3
Andcrsonv Bullard, el. al., CaseNo.: 8:|8-cv-00901-MSS-AAS
Firm: tones[benet, p. a.; Any: Mario E. Tomes Esq.

